Name: 94/164/EC: Commission Decision of 18 February 1994 amending Council Directive 91/68/EEC as regards the formulation of the health certificates
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  documentation;  tariff policy;  health;  trade policy
 Date Published: 1994-03-17

 Avis juridique important|31994D016494/164/EC: Commission Decision of 18 February 1994 amending Council Directive 91/68/EEC as regards the formulation of the health certificates Official Journal L 074 , 17/03/1994 P. 0042 - 0051 Finnish special edition: Chapter 3 Volume 56 P. 0102 Swedish special edition: Chapter 3 Volume 56 P. 0102 COMMISSION DECISION of 18 February 1994 amending Council Directive 91/68/EEC as regards the formulation of the health certificates (94/164/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (1), and in particular the second paragraph of Article 14 thereof, Whereas the wording of the certificates provided for in Annex E to Directive 91/68/EEC should be specified and should include guarantees relating to certain diseases; Whereas, to avoid any confusion, the provisions of Annex E to the said Directive should be reformulated; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Annex E to Directive 91/68/EEC is replaced by the Annex to this Decision. Article 2 This Decision shall apply from the 60th day following the date of notification. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 February 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 46, 19. 2. 1991, p. 19. ANNEX 'ANNEX E MODEL I HEALTH CERTIFICATE (1) for trade between Member States of the European Communities in ovine and caprine animals for slaughter No Member State of consignor: Competent Ministry: Competent department: I. Number of animals: II. Identification of animalsIII. Origin of the animals The animals were either: (a) born and have been reared since birth on Community territory (2); or (b) imported from a third country appearing on the list drawn up in accordance with Article 3 of Directive 72/462/EEC and meet either (2): - the animal health conditions laid down in accordance with Article 8 of Directive 72/462/EEC (2), or - the conditions laid down in Article 8 (A) (2) of Directive 91/496/EEC and have spent at least 30 days in the Member State of consignment (2). IV. Destination of the animals The animals will be sent: from: (Place) to: (Member State and place of destination) by: railway wagon, lorry/truck, air, boat/ship (2): (3) Name and address of consignor: Name and address of consignee: V. Health information I, the undersigned, certify that the animals described above meet the following requirements: A. they have been inspected today (within 48 hours prior to loading) and show no clinical sign of disease; B. they are not animals which are to be destroyed under a scheme to eradicate a contagious or infectious disease; C. neither were they obtained from a holding which is the subject of a prohibition on animal health grounds nor have they been in contact with animals from such a holding, it being understood that: 1. such prohibition is connected with the outbreak of one of the following diseases to which the animals are susceptible: - brucellosis, - rabies, - anthrax; 2. after destruction of the last animal suffering from or susceptible, the duration of the prohibition must be at least: - 42 days in a case of brucellosis, - 30 days in a case of rabies, - 15 days in a case of anthrax; nor have they come from a holding or been in contact with animals from a holding in a protection zone which has been set up under Community legislation and which animals are prohibited to leave; D. they are not the subject of animal health measures pursuant to the Community legislation on foot-and-mouth disease nor have they been vaccinated against foot-and-mouth disease; E. they were obtained from: - a holding (1): (2), - an approved market (1): (2); F. they were transported direct, without passing/passing through (1); an assembly centre (1)/a place of loading (1)/a place of loading (1)/dealer's premises (1): - from a holding (1)/from a holding to market and thence (1), - to the actual place of loading, using means of transport and containment which had, beforehand, been cleaned and disinfected using an officially approved disinfectant, and in such a way as to provide effective protection of the animals' health status. VI. This certificate is valid for 10 days from the date of inspection. Date at , on (Date of inspection) Stamp (Signature of official veterinarian) (Name and title, in block capitals) MODEL II HEALTH CERTIFICATE (6) for trade between Member States of the European Communities in ovine and caprine animals for fattening No: Member State of consignor: Competent Ministry: Competent department: I. Number of animals: II. Identification of animalsIII. Origin of the animals The animals were either: (a) born and have been reared since birth on Community territory (7); or (b) imported from a third country appearing on the list drawn up in accordance with Article 3 of Directive 72/462/EEC and meet either (7): - the animal health conditions laid down in accordance with Article 8 of Directive 72/462/EEC (7), or - the conditions laid down in Article 8 (A) (2) of Directive 91/496/EEC and have spent at least 30 days in the Member State of consignment (7). IV. Destination of the animals The animals will be sent: from: (Place) to: (Member State and place of destination) by: railway wagon, lorry/truck, air, boat/ship (7): (8) Name and address of consignor: Name and address of consignee: V. Health information I, the undersigned, certify that the animals described above meet the following requirements: A. they have been inspected today (within 48 hours prior to loading) and show no clinical sign of disease; B. they are not animals which are to be destroyed under a scheme to eradicate a contagious or infectious disease; C. neither were they obtained from a holding which is the subject of a prohibition on animal health grounds nor have they been in contact with animals from such a holding, it being understood that: 1. such prohibition is connected with the outbreak of one of the following diseases to which the animals are susceptible: - brucellosis, - rabies, - anthrax; 2. after destruction of the last animal suffering from or susceptible, the duration of the prohibition must be at least: - 42 days in a case of brucellosis, - 30 days in a case of rabies, - 15 days in a case of anthrax; nor have they come from a holding or been in contact with animals from a holding in a protection zone which has been set up under Community legislation and which animals are prohibited to leave; D. they are not the subject of animal health measures pursuant to the Community legislation on foot-and-mouth disease nor have they been vaccinated against foot-and-mouth disease; E. 1. either, they qualify for admission to an ovine or caprine holding which is officially brucellosis-free, (B. melitensis) (6), i.e.: (a) they come from an officially brucellosis-free (B. melitensis) holding (6); or (b) they come from a brucellosis-free (B. melitensis) holding and: - they are identified individually, - they have never been vaccinated against brucellosis or if they have been vaccinated were so vaccinated more than two years previously. However, females over two years old which were vaccinated before the age of seven months may also be brought onto the holding, and - they were isolated under official supervision on the holding of origin and, during such isolation, underwent, with negative results, two tests for brucellosis in accordance with Annex C to Directive 91/68/EEC, separated by an interval of at least six weeks (6); 2. or they qualify for admission to a brucellosis-free ovine or caprine holding. (B. melitensis) (6), i.e.: (a) they come from an officially brucellosis-free (B. melitensis) holding (6); or (b) they come from a brucellosis-free (B. melitensis) holding (6); or (c) until the qualifying date under eradication plans approved pursuant to Decision 90/242/EEC, they originate from a holding other than that referred to in (a) and (b) and satisfy the following conditions: (i) they are identified individually; and (ii) they originate from a holding in which all the animals of species susceptible to brucellosis (B. melitensis) have shown no clinical or other signs of brucellosis for at least 12 months; and (iii) either: - they have not been vaccinated against brucellosis (B. melitensis) in the last two years, and - they were isolated under veterinary supervision on the holding of origin and, during such isolation, underwent, with negative results, two tests for brucellosis in accordance with Annex C to Directive 91/68/EEC, separated by an interval of at least six weeks, or - they were vaccinated with Rev I vaccine before the age of seven months but not later than 15 days before their introduction into the holding of destination (6); F. they were obtained from: - a holding (6): (7), - an approved market (6): (7), - a third country (6): (7); G. they were transported direct, without passing/passing through (6) an assembly centre (6), a place of loading (6), dealer's premises (6): - from a holding (6), from a holding to market and thence (6), - to the actual place of loading, using means of transport and containment which had, beforehand, been cleaned and disinfected using an officially approved disinfectant, and in such a way as to provide effective protection of the animals' health status. VI. This certificate is valid for 10 days from the date of inspection. Done at on (Date of inspection) Stamp (Signature of official veterinarian) (Name and title, in block capitals) MODEL III HEALTH CERTIFICATE (12) for trade between Member States of the European Communities in ovine and caprine animals for breeding No: Member State of consignor: Competent Ministry: Competent department: I. Number of animals: II. Identification of animalsIII. Origin of the animals The animals were either: (a) born and have been reared since birth on Community territory (13); or (b) were imported from a third country appearing on the list drawn up in accordance with Article 3 of Directive 72/462/EEC and meet either (13): - the animal health conditions laid down in accordance with Article 8 of Directive 72/462/EEC (13), or - the conditions laid down in Article 8 (A) (2) of Directive 91/496/EEC and have spent at least 30 days in the Member State of consignment (13). IV. Destination of the animals The animals will be sent: from: (Place) to: (Member State and place of destination) by: railway wagon, lorry/truck, air, boat/ship (13): (14) Name and address of consignor: Name and address of consignee: V. Health information I, the undersigned, certify that the animals described above meet the following requirements: A. they have been inspected today (within 48 hours prior to loading) and show no clinical sign of disease; B. they are not animals which are to be destroyed under a scheme to eradicate a contagious or infectious disease; C. neither were they obtained from a holding which is the subject of a prohibition on animal health grounds nor have they been in contact with animals from such a holding, it being understood that: 1. such prohibition is connected with the outbreak of one of the following diseases to which the animals are susceptible: - brucellosis, - rabies, - anthrax; 2. after destruction of the last animal suffering from or susceptible, the duration of the prohibition must be at least: - 42 days in the case of brucellosis, - 30 days in the case of rabies, - 15 days in the case of anthrax; nor have they come from a holding or been in contact with animals from a holding in a protection zone which has been set up under Community legislation and which animals are prohibited to leave; D. they are not the subject of animal health measures pursuant to the Community legislation on foot-and-mouth disease nor have they been vaccinated against foot-and-mouth disease; E. as regards scrapie, they come from a holding meeting the following requirements: - the holding is under official supervision, - the animals must be marked, - no case of scrapie has been confirmed for at least two years, - a random check must be made on old ewes from the holding which are to be culled unless the holding is situated in a region or Member State qualifying for the conditions to be adopted pursuant to Article 8 of Directive 91/68/EEC, - females may not be introduced into the holding unless they come from a holding meeting the same requirements. They must have been kept permanently on a holding or holdings meeting these requirements since their birth or for the last two years; F. 1. either they qualify for admission to an officially brucellosis-free (B. melitensis) ovine or caprine holding (12), i.e.: (a) they come from an officially brucellosis-free (B. melitensis) holding (12); or (b) they come from a brucellosis-free (B. melitensis) holding (12) and: - they are identified individually, - they have never been vaccinated against brucellosis or if they have been vaccinated were so vaccinated more than two years previously. However, females over two years old which were vaccinated before the age of seven months may also be brought onto the holding, and - they were isolated under official supervision on the holding of origin and, during such isolation, underwent, with negative results, two tests for brucellosis in accordance with Annex C to Directive 91/68/EEC, separated by an interval of at least six weeks (12); 2. or they qualify for admission to a brucellosis-free ovine or caprine holding (12), i.e.: (a) they come from an officially brucellosis-free (B. melitensis) holding (12); or (b) they come from a brucellosis-free (B. melitensis) holding (12); or (c) until the qualifying date under eradication plans approved pursuant to Decision 90/242/EEC, they originate from a holding other than referred to in (a) and (b) and satisfy the following conditions: (i) they are identified individually; and (ii) they originate from a holding in which all the animals of species susceptible to brucellosis (B. melitensis) have been free of clinical symptoms or any other symptom of brucellosis for at least 12 months; and (iii) either: - they have not been vaccinated against brucellosis (B. melitensis) in the last two years, and - they were isolated under veterinary supervision on the holding of origin and, during such isolation, underwent, with negative results, two tests for brucellosis in accordance with Annex C to Directive 91/68/EEC separated by an interval of at least six weeks, or - they were vaccinated with Rev 1 vaccine before the age of seven months but not later than 15 days before their introduction into the holding of destination (12); G. as regards contagious epididymitis of rams (B. ovis), where uncastrated breeding rams are concerned, they must: - come from a holding on which no case of contagious epididymitis of rams (B. ovis) has been recorded in the past 12 months, - have been kept permanently on that holding for the 60 days preceding consignment, - have undergone, within 30 days prior to consignment, with a negative result, a complement-fixing test to detect contagious epididymitis of rams (B. ovis); H. to the knowledge of the undersigned and according to the written declaration made by the owner, they were not obtained from a holding or have not been in contact with animals from a holding in which the following diseases have been clinically detected: - within the last six months, contagious agalactica of sheep (Mycoplasma agalactiae) and contagious agalactica of goats (Mycoplasma agalactiae, M. capricolum, M. mycoides subsp. mycoides Large Colony), - within the last 12 months, paratuberculosis or caseous lymphadenitis, - within the last three years, pulmonary adenomatosis, maedi/visna or caprine viral arthritis/ecephalitis. However, this time limit is reduced to 12 months if animals affected by maedi/visna or caprine viral arthritis/ecephalitis have been slaughtered and the remaining animals have reacted negatively to two tests. I. they were obtained from: - a holding (12) (13), - an approved market (12) (13), - a third country (12) (13); J. they were transported direct, without passing/passing through (12) an assembly centre (12)/a place of loading (12)/dealer's premises (12)/an approved frontier inspection post (12): - from a holding (12)/from a holding to market and thence (12): - to the actual place of loading, using means of transport and containment which had, beforehand, been cleaned and disinfected using an officially-approved disinfectant, and in such a way as to provide effective protection of the animals' health status. VI. This certificate is valid for 10 days from the date of inspection. Done at on (Date of inspection) Stamp (Signature of official veterinarian) (Name and title, in block capitals) (1) Health certificates may be drawn up only for animals which are to be transported in the same railway wagon, truck/lorry, aircraft or boat/ship, which originate from the same holding and which are being sent to the same consignee. (2) Delete where not applicable. (3) Give the registration number in the case of railway wagons and lorries/trucks, the flight number in the case of aircraft and the name in the case of boats/ships. (4) Delete where not applicable. (5) Where appropriate, indicate the name. (6) Health certificates may be drawn up only for animals which are to be transported in the same railway wagon, truck/lorry, aircraft or boat/ship, which originate from the same holding and which are being sent to the same consignee. (7) Delete where not applicable. (8) Give the registration number in the case of railway wagons and lorries/trucks, the flight number in the case of aircraft and the name in the case of boats/ships. (9) Delete where not applicable. (10) Delete where not applicable. (11) Where appropriate, indicate the name. (12) Health certificates may be drawn up only for animals which are to be transported in the same railway wagon, truck/lorry, aircraft or boat/ship, which originate from the same holding and which are being sent to the same consignee. (13) Delete where not applicable. (14) Give the registration number in the case of railway wagons and lorries/trucks, the flight number in the case of aircraft and the name in the case of boats/ships. (15) Delete where not applicable. (16) Delete where not applicable. (17) Delete where not applicable. (18) Where appropriate, indicate the name.'